SULLIVAN, Chief Judge
(dissenting):
The majority opinion has some basic appeal because the record is laced with indications of appellant’s guilt. However, there are uncontroverted facts in the record that convince me that the judge made a fatal error in not suppressing the initial statements of appellant to the investigating law enforcement officer (Chief Paterson). It was an error that causes the delicate house of cards which the prosecution built to fall. Since I cannot ignore these facts and the clear mandate of Article 31, Uniform Code of Military Justice, 10 USC § 831, I must vote to reverse the decision below.*
The facts are:
1. Prior to the February 4 arrest of appellant, Chief Paterson had already arrested appellant once before for possession of Nubain and Stadol.
2. When Paterson went to speak with appellant on February 4, Paterson “had him as a suspect in mind.”
3. In an uncontroverted sworn statement to NIS, appellant stated that on the morning of February 4, when he was on his way through the main gate to the hospital, “Chief Paterson saw me and told me he was going to talk with me today. I said OK and went to the hospital. I went to the chapel in the hospital to pray and something clicked in my head that I needed to talk to someone about what I was doing.”
4. After the chapel incident, Chief Paterson approached appellant and said, “Hey, you got a minute to talk?” Appellant said, “Sure, *471CMef but there’s something I need to talk to you about first.” The CMef lead appellant rnto an engraving shop about 10 feet away and sat down in a chair and said, “Go ahead.” TMs is when appellant confessed to taMng Nubain and Stadol.
5. At the suppression hearing when asked about the confrontation of appellant on February 4, Chief Paterson said “I had laid a trap m — .”
In my view, this factual setting is anything but a “spontaneous” statement as held by the majority. United States v. Harvey, 21 USCMA 39, 46, 44 CMR 93, 100 (1971). A true view of this case and the application of Article 31 reveals that Chief Paterson should have given Article 31 warnings to appellant prior to saying, “Go ahead.” See United States v. Dowell, 10 MJ 36 (CMA1980). There was plenty of time to do so in this situation, and any reasonable law enforcement agent setting up an interview in this manner with a suspect would have given the warnings. United States v. McCrary, 18 USCMA 104, 39 CMR 104 (1969). The judge erred m not suppressing the confession of the 4th of February, and the majority cannot save Ms ruling on appeal. I would reverse the decision below and keep Article 31 at full strength.

 "It is better that ten guilty persons escape than one innocent suffer." Sir William Blackstone, Commentaries on the Laws of England, Book IV, Chapter 27 (1765), quoted in The Oxford Dictionary of Quotations 110 (4th ed.1992). In the case at bar, a judge cannot ignore the law in order to uphold a conviction in violation of it. Article 31, Uniform Code of Military Justice, 10 USC § 831, is too valuable a protection for the members of the Armed Forces or this Court to sacrifice .it for this flawed conviction.